DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 4, 13 is cancelled in the reply filed on 01/19/2022; claims 3, 6, 15 were previously cancelled.
Claims 1, 2, 5, 7-12, 14, 16-18 are amended in the reply filed on 01/19/2022; claims 19-20 are added. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references rearranged below.
Election/Restrictions
Newly submitted claims 19-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claims 1-18 are drawn to apparatus, and the new claims 19-20 are drawn to a distinct invention which is a method of using the apparatus. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating mechanism (heater, para. [0031]) in claims 1, 7, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites that the alternating configuration of the plates do not have a heater in the lower layer portion; however the specification does not disclose this embodiment (para. [0044]). Appropriate clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the substrate retainer includes a substrate processing region in which the plurality of substrates are accommodated and a heat insulating plate region in which the plurality of one or more high-reflectivity heat insulating plates and the one or more black heat insulating plates are accommodated alternately arranged one by one along a vertical direction in a manner that one of the one or more high-reflectivity heat insulating plates is located higher than all of the one or more black heat insulating plates,” in the claim. It is unclear if the plates are arranged alternately or arranged by one kind at top and another kind at bottom (both ways appear to be claimed). Examiner interprets as arranged alternately only.  Appropriate clarification is requested.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the substrate retainer includes a substrate processing region in which the plurality of substrates are accommodated and a heat insulating plate region in which the plurality of one or more high-reflectivity heat insulating plates and the one or more black heat insulating plates are accommodated alternately arranged one by one along a vertical direction in a manner that one of the one or more high-reflectivity heat insulating plates is located higher than all of the one or more black heat insulating plates,” in the claim. It is unclear if the plates are arranged alternately or arranged by one kind at top and another kind at bottom (both ways appear to be claimed). Examiner interprets as arranged alternately only.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0172908 to Minami in view of US 2001/0025841 to Pan.
Claim 1: Minami discloses a substrate processing apparatus comprising: a substrate retainer (4 [wafer boat], Fig. 47) configured to accommodate a plurality of substrates (5 [wafers]), and one or more high-reflectivity heat insulating plates (7 [stacked discs], Fig. 40) and one or more other heat insulating plates (36 [cylinders], para. [0011]); and a heating mechanism (heaters of 10, 11, 12 [zones]) configured to heat the plurality of substrates (5) accommodated in the substrate retainer (4, para. [0107]),
wherein the substrate retainer (4) includes a substrate processing region (within 4) in which the plurality of substrates (5) are accommodated and a heat insulating plate region (1/2, Fig. 47, 1) in which the one or more high-reflectivity heat insulating plates (7) and the one or more other heat insulating plates (36) are arranged alternatively along a vertical direction (see para. [0011] and Fig. 40),
a reflectivity of each of the one or more high-reflectivity heat insulating plates (reflectivity of 7) is higher than a reflectivity of each of the one or more other heat insulating plates (reflectivity of 36, it is interpreted that the thicker plates [36] intrinsically have a lower reflectivity than the reflectivity of the thinner plates [7], Fig. 40).
However Minami does not explicitly disclose the one or more other heat insulating plates are one or more black heat insulating plates, and the one or more black heat insulating plates are capable of absorbing light from at least one of the heating mechanism and the plurality of substrates. 
Pan discloses black heat insulating plates (34 [radiation absorbing medium element], Fig. 1-3, para. [0039]-[0040]), the one or more black heat insulating plates are capable of absorbing light from at least one of the heating mechanism and the plurality of substrates (see para. [0040] where radiation is absorbed from at least substrate(s) {24 heated wafer]} and/or heating mechanism {20 [heat lamps]}) for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Claim 2: The apparatus of Minami in view of Pan discloses wherein the heat insulating plate region (1/2, Fig. 47, Minami) is provided below the substrate processing region (4, para. [0107]).
Claims 3-4: (Cancelled).
Claim 5: The apparatus of Minami in view of Pan does not disclose wherein the reflectivity is determined by constituent material of each of the one or more high- reflectivity heat insulating plates and the one or more black heat insulating plates. 
However Pan teaches where black heat insulating plates (34, Fig. 1-3) can be made of a radiation absorbing medium in the range of 10m, and high-reflectivity heat insulating plates (32 [highly reflective surface]) can be made of a highly reflective surface material (para. [0028]) for the purpose of promoting a more efficient conveyance of radiant energy from the heat lamps to wafer (para. [0028]), and/or efficiently absorbing infrared radiation after high temperature processing to rapidly cool the processed wafer (para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement as taught by Pan with motivation to promote a more efficient conveyance of radiant energy from the heat lamps to wafer and/or efficiently absorb infrared radiation after high temperature processing to rapidly cool the processed wafer.
Claim 7: The apparatus of Minami in view of Pan discloses wherein an upper layer portion of the heat insulating plate region is a region in which the heating mechanism is provided on a side surface of the one or more high-reflectivity heat insulating plates and the one or more black heat insulating plates and a lower layer portion of the heat insulating plate region is a region in which the heating mechanism does not horizontally surround a side surface of the one or more high-reflectivity heat insulating plates and the one or more black heat insulating plates (see Fig. 48 where the heater does not appear to extend to bottom of the heat insulating region, thus not being beside some of the lower plates).
Claim 8: The apparatus of Minami in view of Pan discloses wherein the heat insulating plate region (1/2, Fig. 47, Minami) only accommodates the one or more black heat insulating plates (36) and the one or more high-reflectivity heat insulating plates (7, see Fig. 40).
Claim 9: The apparatus of Minami in view of Pan discloses wherein a thickness of each of the one or more black heat insulating plates (36, Fig. 40, Minami) is greater than a thickness of each of the one or more high-reflectivity heat insulating plates (7, see Fig. 40).
Claim 12: The apparatus of Minami in view of Pan does not disclose wherein the reflectivity of each of the one or more high-reflectivity heat insulating plates is highest in an upper layer portion of the heat insulating plate region.
Pan already discloses the different plates can be placed in an upper and/or lower portion of a chamber for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). Additionally, the courts have held that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  MPEP 2144.04 VI (C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Claim 13: (Cancelled).
Claim 14: The apparatus of Minami in view of Pan discloses wherein each of the one or more high-reflectivity heat insulating plates (7, Fig. 40, Minami) has a thickness smaller than that of each of the one or more black heat insulating plates (36, see Fig. 40).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0172908 to Minami in view of US 2001/0025841 to Pan.
Claim 10: Minami discloses a substrate processing apparatus comprising: a substrate retainer (4 [wafer boat], Fig. 47) configured to accommodate a plurality of substrates (5 [wafers]), and a plurality of heat insulating plates (7, 36, Fig. 40) comprising one or more high-reflectivity heat insulating plates (7 [stacked discs], Fig. 40) and one or more other heat insulating plates (36 [cylinders], para. [0011]); a heating mechanism (heaters of 10, 11, 12 [zones]) configured to heat the plurality of substrates (5) accommodated in the substrate retainer (4, para. [0107]),
wherein the substrate retainer (4) includes a substrate processing region (within 4) in which the plurality of substrates (5) are accommodated and a heat insulating plate region (1/2, Fig. 47, 1) in which the one or more high-reflectivity heat insulating plates (7) and the one or more other heat insulating plates (36) are arranged alternatively along a vertical direction (see para. [0011] and Fig. 40),
a reflectivity of each of the one or more high-reflectivity heat insulating plates (reflectivity of 7) is higher than a reflectivity of each of the one or more other heat insulating plates (reflectivity of 36, it is interpreted that the thicker plates [36] intrinsically have a lower reflectivity than the reflectivity of the thinner plates [7], Fig. 40).
However Minami does not explicitly disclose the one or more other heat insulating plates are one or more black heat insulating plates, and the one or more black heat insulating plates are capable of absorbing light from at least one of the heating mechanism and the plurality of substrates. 
Pan discloses black heat insulating plates (34 [radiation absorbing medium element], Fig. 1-3, para. [0039]-[0040]), the one or more black heat insulating plates are capable of absorbing light from at least one of the heating mechanism and the plurality of substrates (see para. [0040] where radiation is absorbed from at least substrate(s) {24 heated wafer]} and/or heating mechanism {20 [heat lamps]}) for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
It is noted that at least one high reflectivity insulating plate (7, Minami) is located higher than all of the black heat insulating plates (36, see Fig. 40).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0172908 to Minami in view of US 2001/0025841 to Pan.
Claim 11: Minami discloses a substrate retainer (4 [wafer boat], Fig. 47) comprising: a substrate processing region (within 4) in which a plurality of substrates (5) are accommodated; a heat insulating plate region (1/2, Fig. 47, 1) in which a plurality of high-reflectivity heat insulating plates (7 [stacked discs], Fig. 40) and a plurality of other heat insulating plates (36 [cylinders], para. [0011]) are arranged alternatively along a vertical direction (see para. [0011] and Fig. 40),
a reflectivity of each of the plurality of high-reflectivity heat insulating plates (reflectivity of 7) is higher than a reflectivity of each of the plurality of other heat insulating plates (reflectivity of 36, it is interpreted that the thicker plates [36] intrinsically have a lower reflectivity than the reflectivity of the thinner plates [7], Fig. 40).
However Minami does not explicitly disclose the other heat insulating plates are one or more black heat insulating plates, and the black heat insulating plates are capable of absorbing light from at least one of the heating mechanism and the plurality of substrates. 
Pan discloses black heat insulating plates (34 [radiation absorbing medium element], Fig. 1-3, para. [0039]-[0040]), the one or more black heat insulating plates are capable of absorbing light from at least one of the heating mechanism and the plurality of substrates (see para. [0040] where radiation is absorbed from at least substrate(s) {24 heated wafer]} and/or heating mechanism {20 [heat lamps]}) for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
Claim 15: (Cancelled).
Claims 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0172908 to Minami in view of US 2001/0025841 to Pan.
Claim 16: Minami discloses a substrate retainer (4 [wafer boat], Fig. 47) comprising: a substrate processing region (within 4) in which a plurality of substrates (5) are accommodated; a heat insulating plate region (1/2, Fig. 47, 1) in which one or more of high-reflectivity heat insulating plates (7 [stacked discs], Fig. 40) and one or more other heat insulating plates (36 [cylinders], para. [0011]) are arranged alternatively along a vertical direction (see para. [0011] and Fig. 40),
a reflectivity of each of the plurality of high-reflectivity heat insulating plates (reflectivity of 7) is higher than a reflectivity of each of the plurality of other heat insulating plates (reflectivity of 36, it is interpreted that the thicker plates [36] intrinsically have a lower reflectivity than the reflectivity of the thinner plates [7], Fig. 40).
However Minami does not explicitly disclose the other heat insulating plates are one or more black heat insulating plates, and the black heat insulating plates are capable of absorbing light from at least one of the heating mechanism and the plurality of substrates. 
Pan discloses black heat insulating plates (34 [radiation absorbing medium element], Fig. 1-3, para. [0039]-[0040]), the one or more black heat insulating plates are capable of absorbing light from at least one of the heating mechanism and the plurality of substrates (see para. [0040] where radiation is absorbed from at least substrate(s) {24 heated wafer]} and/or heating mechanism {20 [heat lamps]}) for the purpose of cooling the wafer expeditiously to a safe-handling temperature (see para. [0040]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the black heat insulating plates for absorbing light as taught by Pan with motivation to cool the wafer expeditiously to a safe-handling temperature.
It is noted that at least one high reflectivity insulating plate (7, Minami) is located higher than all of the black heat insulating plates (36, see Fig. 40).
Claim 17: The apparatus of Minami in view of Pan discloses wherein a plurality of the one or more high-reflectivity heat insulating plates (7, Fig. 40, Minami) are disposed to face each other (facing in a vertical arrangement) with each of the one or more black heat insulating plates (36) interposed therebetween (see Fig. 40).
Claim 18: The apparatus of Minami in view of Pan discloses wherein the reflectivity of each of the one or more high-reflectivity heat insulating plates (7, Fig. 40, Minami) appears to be highest in the upper layer portion of the heat insulating plate region (7 is at the top of the stack, see Fig. 40).
Claims 19-20: (Withdrawn).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718